IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-94,022-02


                          IN RE ARTIE JOSEPH RILEY JR., Relator


                 ON APPLICATION FOR A WRIT OF MANDAMUS
          CAUSE NO. C-372-W012168-1087825 IN THE 372ND DISTRICT COURT
                           FROM TARRANT COUNTY


         Per curiam.

                                             ORDER

         Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that he filed an application for a writ of habeas corpus on

or about July 18, 2022, in Tarrant County and his application has not been properly forwarded to this

Court.

         Respondent, the District Clerk of Tarrant County, shall forward Relator’s habeas application

to this Court, respond that Relator has not filed a habeas application in Tarrant County, or forward

a copy of an order designating issues together with correspondence documenting the date the State

received Relator’s habeas application. See TEX . CODE CRIM . PROC. art. 11.07, § 3(c) and (d); TEX .

R. APP . P. 73.4(b)(5). This motion for leave to file will be held. Respondent shall comply with this
                                                        2

order within thirty days from the date of this order.



Filed: SEPTEMBER 21, 2022
Do not publish